Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12, 14-5, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 9, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable Harrison in view of Murugesan (US 2015/0356001)

Regarding Claim 1,

Harrison (US 2010/0299741) teaches a system comprising: a plurality of secure gateways that each use a plurality of datasets to determine how to process messages between devices on a network and websites on the internet (Figure 1, secure gateways 17, 18)(Paragraph [0033] teaches the security gateways operate with one or more rules controlling inbound/outbound traffic); 
and a version control server automatically sending a dataset to each secure gateway in the plurality of secure gateways (Paragraph [0063] teaches implementing the amendment at each security gateway)

Harrison does not explicitly teach the version control server automatically loads the dataset on a test secure gateway, wherein the test secure gateway communicates with internet websites that each secure gateway communicates with, and the version control server automatically institutes at least one test on the test secure gateway

Murugesan (US 2015/0356001) teaches the version control server automatically loads the dataset on a test secure gateway (Paragraph [0009] teaches automatically loading datasets on a test gateway), wherein the test secure gateway communicates with internet websites that each secure gateway communicates with (Paragraph [0038] teaches unit test automation portal corresponds with a website where test cases are executed), and the version control server automatically institutes at least one test on the test secure gateway (Paragraph [0009] automatically testing business rules)



The motivation is to dynamically test new business rules (Paragraph [0003])



Regarding Claim 2,

Harrison and Murugesan teaches the system of claim 1 wherein the version control server automatically sends the dataset to each secure gateway (Paragraph [0063] teaches implementing the amendment at each security gateway)
While Harrison teaches receiving an indication that a change to the dataset is acceptable to an owner of the dataset (Figure 3, 303 and associated text), Harrison does not explicitly teach sending the dataset upon receiving the indication  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrison to include sending the dataset to each secure gateway upon receiving an indication the change is acceptable and the results would be predictable

Regarding Claim 9, 14

Claims 9, 14 are similar in scope to Claim 2 and is rejected for a similar rationale.



Regarding Claim 4,

Harrison and Murugesan teaches the system of claim 3 wherein the test secure gateway is a stage secure gateway (Figure 2 and associated text) 

Regarding Claim 5,

Harrison and Murugesan teaches the system of claim 3 but does not explicitly teach wherein before automatically loading the dataset on the test secure gateway, automatically loading the dataset on a development secure gateway.  
It would have been obvious to one of ordinary skill in the art to modify the test gateway of Murugesan to include another development gateway that is automatically loaded before the test gateway and the results would be predictable (i.e. loading a ruleset on another gateway before loading on the testing gateway)


Regarding Claims 15,

Claim 15 is similar in scope to Claim 4 and is rejected for a similar rationale.

Regarding Claims 16-17,

Harrison and Murugesan teaches the method of Claim 15. Harrison teaches transmitting a dataset to a plurality of secure gateways (Figure 1, secure gateways 17, 18).

Claims 6-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison and Murugesan in view of Dotterer (US 2015/0256545)


Regarding Claims 6-7,

Harrison and Murugesan teaches the system of claim 1 but does not explicitly teach wherein each of the plurality of secure gateways is configured to forward internet traffic through the internet to a proxy server, wherein the dataset identifies network traffic that is to bypass the proxy server.  
Dotterer (US 2015/0256545) teaches wherein each of the plurality of secure gateways is configured to forward internet traffic through the internet to a proxy server, wherein the dataset identifies network traffic that is to bypass the proxy server (Figure 3 shows gateway and proxy server)(Paragraphs [0041] teaches forwarding internet traffic through proxy and also bypassing the proxy)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrison with the proxy server forwarding/bypassing method as taught by Dotterer
The motivation is for the proxy unit to enforce rules (Paragraph [0035] of Dotterer)

Regarding Claims 10-11,

Claims 10-11 are similar in scope to Claims 6-7 and are rejected for a similar rationale.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison and Murugesan in view of Dotterer (US 2015/0256545)

Regarding Claims 18-19,

Harrison and Murugesan teaches the method of Claim 17, but does not explicitly teach wherein each of the plurality of secure gateways is configured to forward internet traffic through the internet to a proxy server, wherein the dataset identifies network traffic that is to bypass the proxy server.  
Dotterer (US 2015/0256545) teaches wherein each of the plurality of secure gateways is configured to forward internet traffic through the internet to a proxy server, wherein the dataset identifies network traffic that is to bypass the proxy server (Figure 3 shows gateway and proxy server)(Paragraphs [0041] teaches forwarding internet traffic through proxy and also bypassing the proxy)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrison with the proxy server forwarding/bypassing method as taught by Dotterer
The motivation is for the proxy unit to enforce rules (Paragraph [0035] of Dotterer)

Regarding Claim 20,

Harrison and Murugesan and Dotterer teaches the method of claim 20 but does not explicitly teach automatically transmitting the dataset to the proxy server.
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrison to send a dataset to a proxy server and the results would be predictable (i.e. the ruleset would be sent to a proxy)



Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison and Murugesan in view of Dotterer (US 2015/0256545) further in view of Golshan (US 2018/0262348)


Regarding Claim 8,

Harrison and Dotterer teaches the system of claim 6 but does not explicitly teach wherein each secure gateway is configured to perform SSL/TLS intercept and a dataset identifies network traffic that is to bypass SSL/TLS intercept and wherein the version control server further automatically sends the dataset to the proxy server.  
Golshan (US 2018/0262348) teaches each secure gateway is configured to perform SSL/TLS intercept (Figure 10, teaches a gateway processing an SSL intercept) and a dataset identifies network traffic that is to bypass SSL/TLS intercept (Paragraph [0074] teaches bypassing the SSL intercept) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrison and Dotterer to include the secure gateways performing SSL intercepts and SSL bypasses
The motivation is for the secure gateway to apply policy or security measures during the inspection process (Paragraph [0049])
Harrison does not explicitly teach and wherein the version control server further automatically sends the dataset to the proxy server.  
It would have bene obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrison to send a dataset to a proxy server and the results would be predictable (i.e. the ruleset would be sent to a proxy)

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison and Murugesan in view of Lichtenberg (US 10,341,298)

Regarding Claim 12,

Harrison and Murugesan teaches the method of claim 9 but does not explicitly teach wherein before automatically transmitting the dataset to the secure gateway, automatically loading the dataset on a development secure gateway to test whether the dataset can be successfully loaded.  
Lichtenberg (US 10,341,298) teaches loading the dataset on a development secure gateway to test whether the dataset can be successfully loaded (Figure 5, 500 and associated text determines whether a firewall rules can be successfully loaded)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harrison with the automatically loading rules onto the development gateway of Lichtenberg
The motivation is to determine if there are any errors related to loading rules (Lichtenberg, Figure 5 and associated text) 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439